Citation Nr: 0921635	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  05-30 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 40 percent for chronic 
lumbar syndrome with degenerative disc disease.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1990 to May 1991 
and five months of prior active service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from June 2004 and November 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi, which assigned a 20 percent 
rating for chronic lumbar syndrome with degenerative disc 
disease, effective February 18, 2004, and denied service 
connection for depression.

In August 2005, the parties held an informal Decision Review 
Officer conference.

In January 2007, the RO assigned a 40 percent rating for 
chronic lumbar syndrome with degenerative disc disease, 
effective February 18, 2004.

In September 2007, the Veteran testified during a hearing at 
the RO before the undersigned Acting Veterans Law Judge; a 
transcript of the hearing is of record. The Veteran withdrew 
the issues of entitlement to service connection for 
hypertension, an eye disability, and a heart disability at 
this hearing.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in March 2008 for further 
development and adjudicative action.  The Board notes that 
the Veteran's claim for service connection for depression was 
granted in a September 2008 rating decision; thus, this issue 
is no longer before the Board.  The claim of an increased 
rating for a back disorder has been returned to the Board for 
further appellate review. 





FINDING OF FACT

The Veteran's chronic lumbar syndrome with degenerative disc 
disease does not manifest in ankylosis, incapacitating 
episodes, or neurological problems.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for chronic 
lumbar syndrome with degenerative disc disease have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
3.102, 4.71a, Diagnostic Code 5243 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Additionally, the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id. 

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in a March 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for an increased rating, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  This 
letter advised the Veteran to submit or ask VA to obtain 
medical evidence detailing clinical findings, to submit lay 
statements from witnesses describing his symptoms, and/or to 
submit his own statement completely describing his symptoms, 
their frequency and severity, and any additional disablement 
his condition causes.  A letter advising the Veteran of the 
evidence needed to establish a disability rating and 
effective date was issued in May 2008.  The Board notes the 
May 2008 notice letter appears to fully comply with the 
Court's holding in Vazquez.  The claim was last readjudicated 
in September 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA treatment records, VA 
examination reports, and hearing testimony.  

There is no indication that there are additional relevant 
records to obtain and there is no additional notice that 
would aid in substantiating the claim, as he receives no 
treatment, VA conducted an examination, he provided his 
personal statements addressing his symptoms and their impact 
on his functioning at a hearing, and he was advised he could 
submit lay statements to support his claim.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the veteran.  See Sanders, 487 F.3d 881; 
see also Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Conway, 
353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Board notes that the Veteran is currently rated under 
Diagnostic Code 5243 at the 40 percent disabled rate during 
the entirety of the appeal period.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. § 4.45 (2008). 

The schedular criteria provides a 10 percent disability 
rating for forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
evaluation is warranted where there is evidence of forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or a combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour, such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation, under those same regulations, requires 
evidence of forward flexion of the thoracolumbar spine to 30 
degrees or less.  A 50 percent rating requires evidence of 
unfavorable ankylosis of the thoracolumbar spine with a 100 
percent rating requiring unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2008). 

Under the criteria for intervertebral disc syndrome, a 10 
percent evaluation is indicated for incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months.  A 20 percent evaluation is 
indicated where there was evidence of incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  A 40 percent evaluation, 
under those same regulations, requires evidence of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  A 60 
percent evaluation is warranted when incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician.  Id.

The Veteran was afforded a VA examination during April 2004.  
The Veteran indicated that he was working as a truck driver.  
He indicated that he had radiation of his back pain into his 
left leg with 4th and 5th toe numbness and burning in both 
buttocks after extended sitting.  On examination, there was 
no sensory loss over the fourth and fifth toes and reflexes 
were 2+ and equal in both knees as well as the Achilles 
tendon.  The Veteran's range of motion was 20 degrees of 
extension and 40 degrees of flexion with lateral flexion and 
rotation each being 20 degrees bilaterally.  On objective 
examination, there was pain in the back noted which was not 
radicular in nature.  The Veteran indicated that he had no 
incapacitating episodes during the previous year.  X-rays 
indicated that there was mild diminution of disc space height 
at L1-L2 and marked at L5-S1.

An August 2005 VA examination indicated that the Veteran 
complained of pain at 10/10 on flare-ups three times a week.  
However, the Veteran indicated that he did not call in sick 
at work.  There had been no incapacitating episodes during 
the previous twelve months.  Straight leg raising was 
positive on the left side at 75 degrees and negative on the 
right side at 85 degrees; there were no sensory deficits; and 
deep tendon reflexes were 2+ on the knee and ankle.  Ranges 
of motion were flexion from 0 to 30 degrees; extension from 0 
to 15 degrees; lateral flexion was from 0 to 20 degrees on 
the left and right; left lateral rotations was 0 to 15 
degrees and right lateral rotation was 0 to 20 degrees.  The 
Veteran was diagnosed with moderate degenerative disc disease 
and degenerative joint disease of the lumbosacral spine.  

The Veteran testified during his September 2007 Board hearing 
that he missed approximately five days a month of work due to 
his back.  He also indicated that he had constant pain with 
radiation to his lower extremities and subsequent numbness.  

The Veteran was afforded an additional VA examination during 
June 2008.  The Veteran indicated that he had flare-ups three 
to four times a week lasting a couple of days.  The Veteran's 
gait was normal.  Range of motion was flexion from 0 to 65 
degrees; extension from 0 to 25 degrees; right and left 
lateral bending from 0 to 20 degrees; right lateral rotation 
from 0 to 20 degrees; and left lateral rotation from 0 to 25 
degrees.  There was no evidence of ankylosis and no 
incapacitating episodes during the previous 12 months.  

A VA neurological examination was provided during July 2008.  
The examiner indicated that the Veteran had chronic lower 
back pain without evidence of either acute or chronic 
radiculopathy.  However, the Veteran did have symptoms of 
diabetic neuropathy which was unrelated to his active 
service.  In an addendum, the examiner indicated that an EMG 
showed no evidence of lumbar radiculopathy but that there was 
axonal sensory neuropathy which was unrelated to his service 
connected lumbar disc disease.  In summary, the examiner 
indicated that most of the Veteran's pain complaints were 
unrelated to his lumbar disc disease.  

In order to receive a higher rating under Diagnostic Code 
5243, objective evidence of record would have to indicate 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months or ankylosis of the 
thoracolumbar spine.  There is no evidence of either 
ankylosis or incapacitating episodes in this case.  The Board 
notes that the Veteran complains of neurological problems 
associated with his service-connected disc disease; however, 
the probative medical evidence of record indicates that there 
is no objective evidence of lumbar radiculopathy and that the 
Veteran's neurological symptoms stem from his non-service 
connected diabetes mellitus.  Therefore, a separate rating 
for a neurological disorder is not warranted in this 
instance.  Thus, the preponderance of the objective evidence 
of record indicates that the Veteran's claim for a higher 
rating for his service-connected lumbar disc disease must be 
denied.

The Board additionally notes that there were additional VA 
and private medical records acquired during the appeals 
period; however, none indicated objective evidence of 
neurological symptomatology secondary to the Veteran's 
service-connected back condition; ankylosis; or 
incapacitating episodes.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the Veteran's disability.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating based on the evidence of record.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's back.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provides for additional or more 
severe symptoms than currently shown by the evidence; thus, 
his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   




ORDER

Entitlement to a rating in excess of 40 percent for chronic 
lumbar syndrome with degenerative disc disease is denied.




____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


